Exhibit 10.18

 

SEVENTH AMENDMENT TO RESTAURANT MANAGEMENT AGREEMENT

 

made as of the 24th of November, 2004 by and between Post House Investors L.P.
having an office at 11 East 44th Street, New York, New York (“Post House
Investors”) and the New York Restaurant Group, Inc., a domestic corporation with
offices at 1114 First Avenue, New York, New York 10021 (“Restaurant Group”).

 

WITNESSETH

 

WHEREAS, pursuant to an agreement made as of the 26th day of February, 1991,
between NABIL CHARTOUNI and FOUAD CHARTOUNI, on the one hand, and the Restaurant
Group on the other hand, the CHARTOUNIS retained the Restaurant Group as an
independent contactor to provide administrative managerial and operating
services in connection with the operation of the restaurant known as the POST
HOUSE; and

 

WHEREAS, POST HOUSE INVESTORS are the designees of NABIL CHARTOUNI and FOUAD
CHARTOUNI under a certain asset purchase agreement dated November 20, 1991
concerning the purchase of the POST HOUSE RESTAURANT from POST HOUSE ASSOCIATES;
and

 

WHEREAS, on the closing of such sale POST HOUSE INVESTORS agreed to be bound
under the terms of the February 26, 1991 management agreement; and

 

WHEREAS, the closing of such asset purchase agreement took place on January 24,
1992; and

 

WHEREAS, the term of the restaurant management agreement commenced on such
closing date, that is January 24, 1992; and

 

--------------------------------------------------------------------------------


 

WHEREAS, by its terms, the restaurant management agreement commenced on such
date for the term of three years, expiring on January 23, 1995; and

 

WHEREAS, by agreement dated December 12, 1994, the parties extended the term of
such agreement for a period of two years, through January 23, 1997, and amended
the agreement in certain respects; and

 

WHEREAS, by agreement dated October 29, 1996, the parties further extended the
term of such agreement for an additional period of two years, through
January 23, 1999; and

 

WHEREAS, by agreement dated November 11, 1998, the parties further extended the
term of such agreement for an additional period of two years, through
January 23, 2001; and

 

WHEREAS, by agreement dated December 25, 2000, the parties further extended the
term of such agreement for an additional two years, through January 23, 2003 and

 

WHEREAS, by agreement dated April 20, 2001, the parties acknowledged Smith &
Wollensky Restaurant Group, Inc. as the same entity as New York Restaurant
Group, Inc. and substituted a new paragraph 7(f) of the original agreement.

 

WHEREAS, by amendment dated November 18, 2002, the parties further extended the
term of such agreement for an additional period of two years, through
January 23, 2005, and

 

WHEREAS, the parties wish to further extend the term of such restaurant
management agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, it is agreed as follows:

 

1.                                       The term of the February 26, 1991
management agreement shall be extended for an additional two years commencing on
January 24, 2005 and terminating on January 23, 2007.

 

--------------------------------------------------------------------------------


 

2.                                       As compensation for the Restaurant
Group’s services, during the term of this renewal, Post House Investors shall
pay to the Restaurant Group an amount equal to 6% of all Restaurant sales, as
defined in the December 6, 1994, first amendment to Restaurant Management
Agreement.

 

3.                                       Except as herein specifically amended
herein, and as amended in the December 6, 1994 first amendment, and the
October 29, 1996 second amendment, and the November 11, 1998 third amendment,
and the December 20, 2000 fourth amendment and the April 20, 2001 fifth
amendment, and the November 18, 2002 sixth amendment, the February 26, 1991
agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the year
and day first above written.

 

 

 

 

POST HOUSE INVESTORS, L.P.

 

By:

KENSICO PROPERTIES, NY., INC.

 

 

 

 

 

 

 

 

/s/ Fouad Chartouni

 

 

FOUAD CHARTOUNI, PRES.

 

 

 

 

 

 

 

 

THE SMITH & WOLLENSKY

 

 

RESTAURANT GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

ALAN M. MANDEL, CFO

 

--------------------------------------------------------------------------------